Citation Nr: 1218078	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU) on an extraschedular basis.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to TDIU.  An August 2008 rating decision continued this denial. 

In January 2010, the Board remanded the issue of entitlement to TDIU for additional development.  In February 2011, the Board determined that entitlement to TDIU on a schedular basis was not warranted and remanded the claim for further development and consideration of TDIU on an extraschedular basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a total disability rating based on individual unemployability due to service-connected PTSD, evaluated at 50 percent, effective May 10, 2007.  As noted in the February 2011 Board decision, the Veteran does not meet the criteria of 
38 C.F.R. § 4.16(a) and a grant of TDIU on a schedular basis is not warranted.  The only question for the Board is whether TDIU is warranted on an extraschedular basis.

Procedurally, the Board is not permitted to consider entitlement to an extraschedular evaluation in the first instance.  The claim first must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service. 
38 C.F.R. § 4.16(b).  In compliance with the Board's February 2011 remand, the Veteran's claims file was forwarded to the Director for consideration of an extraschedular evaluation of TDIU.  

In May 2011, the Director of Compensation and Pension Service (Director) found that a March 2010 VA examination report and subsequent addendum were inadequate and requested that the Veteran be rescheduled for a new VA examination. 

The Veteran was provided with this examination in February 2011.  In the report, the examiner noted that the Veteran was currently being treated by a psychiatrist at Dorn and was prescribed medications that help with sleep at times.  The examiner also indicated that there were VA treatment records from Dr. Burch indicating that the Veteran has PTSD and depression as well as a treatment plan from Ms. Griffin in December 2010 related to PTSD and depression.  

These treatment records have not been associated with the claims file or Virtual VA.  The last VA treatment of record is dated in March 2009.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2011). 

The Board also notes that in March 2012, the Director found that the Veteran was not entitled to an extraschedular TDIU evaluation.  In supporting that opinion, the Director specifically noted that a review of all available evidence did not demonstrate that the Veteran was receiving any treatment for his PTSD.  

Therefore, once all outstanding treatment records have been associated with the claims file, the file must be returned to the Director for further review and opinion in light of the new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records relevant to the Veteran's claim for TDIU on an extraschedular basis, including all VA psychiatric and psychological treatment to include those from December 2010, as well any other treatment records after March 2009.  

2.  Once the outstanding records have been obtained and associated with the claims file, the claims file must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis in light of the newly obtained evidence.  

3.  Then, the issue must be readjudicated.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


